              Case 1:21-mj-00094-ZMF Document 13 Filed 03/26/21 Page 1 of 2




 1   ATTORNEYS FOR FREEDOM LAW FIRM
     3185 S. Price Road
 2   Chandler, Arizona 85248
     Phone (480) 755-7110
 3   Fax (480) 857-0150
     Marc J. Victor – SBN 016064
 4   Marc@AttorneysForFreedom.com
     Attorney for Defendant
 5
                          IN THE UNITED STATES DISTRICT COURT
 6
                                     DISTRICT OF COLUMBIA
 7                                             )
     United States of America,                 ) Case No. 1:21-mj-00094-ZMF-1
 8                                             )
                          Plaintiff,           )
 9                                             )
     vs.                                       ) APPEARANCE OF COUNSEL
10                                             )
     Jon Ryan Schaffer,                        )
11                                             )
                          Defendant.
12
     To:    The clerk of court and all parties of record
13
            The Attorneys for Freedom Law Firm, by Marc J. Victor, are admitted or otherwise
14
     authorized to practice in this Court and appear in this case as counsel for Jon Ryan Schaffer.
15

16   Date: March 26, 2021                       /s/ Marc J. Victor, Esq.
                                                Signature
17

18
                                                Marc J. Victor, Esq.               16064
19                                              Print Name                      AZ Bar Number
20                                              3185 South Price Road
21                                              Address

22                                              Chandler, Arizona                   85248
                                                City/State                          Zip Code
23

24                                              (480) 755-7110 Marc@AttorneysForFreedom.com
                                                Phone                      Email Address
25

26
              Case 1:21-mj-00094-ZMF Document 13 Filed 03/26/21 Page 2 of 2




 1
                                     CERTIFICATE OF SERVICE
 2          I hereby certify that on March 26, 2021, I filed the Original with the Clerk of the Court
     using the CM/ECF System for filing and transmittal of a Notice of Electronic Filing to the
 3
     following CM/CEF registrants:
 4
     Copy emailed same day to:
 5   Ahmed Baset, Esq.
 6   Assistant U.S. Attorney
     ahmed.baset@usdoj.gov
 7
     Honorable Zia M. Faruqui
 8   U.S. District Court Judge
 9   Faruqui_Chambers@dcd.uscourts.gov

10
     Date: March 26, 2021                      /s/ Madalyn Schlegel
11
                                               Signature
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                  2
